Title: To Benjamin Franklin from Mary Hewson, 11 March 1778
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Cheam near Epsom March. 11. 1778
My mother had the pleasure of receiving yours of the 11th. of Decr. but never could learn who the Bearer was, therefore could not comply with your request of returning an answer by him: A porter brought it to Mr. Barrows, and demanded a groat without saying whence he came. Immediately upon the receipt of that letter my mother went to Mr. Collinson’s, where she was informed the draft had never been offered for payment; strict inquiry has been made at the General Post Office, and at every other post Office whither there was the least probability of the packet’s being carried, but in vain, to our great mortification it could not be found.
Before that my mother received one from Temple, and a few days ago she was favoured with yours of the 5th. of February. No mention is made in any of them of your having received your sword, your white clothes, and the saddle you ordered, all which she sent by Mr. Petrie, with a very long letter to Temple, and the bill for the saddle with the receipt. She fears you have not received those things.
We have often had the pleasure of hearing of your welfare, which you are sensible we have much at heart. I thank you for your remembrance of me, and my children, and for the kind invitation you give, which would be a very high gratification to me to accept, were I able, but my affairs are no farther advanced towards a settlement than when I wrote last, consequently I have neither money nor time at command to undertake such a journey. My mother seems determined to visit you if her health and spirits permit. She has enjoyed both till lately that she has been indisposed with a cold, and is now apprehensive of having her leg bad again.
I took a small house in this place last midsummer, in which my mother and I with our little ones reside. The situation is healthy, the necessaries of life are not cheaper than in London, excepting our habitation, but as we live more retired, fewer things are necessary, consequently we spend less money.
We have few neighbours, and those few not social, excepting Mr. Bunny who married an elderly woman last year, and settled in his own house here; and lately I have had the acquisition of my old friend Pitt, with her husband and children, who now occupy a part of Mr. B.s house. She seems very happy, he makes her an excellent husband, and they have four fine children, two of each sort.
I have lost my sister Falconar. I am sure you will pay the tribute of a sigh, for you knew her amiableness. About a fortnight ago I was in town and called upon Dr. Ingenhousz, who admitted me to his literary apartment, where we chatted upon various subjects, old and new; at some we sighed, I do not recollect any at which we much rejoiced except your health.
Do me the favour to present my compliments to Madlle. Bieheron when you see her. My daughter and I are much obliged to her for the elegant ornaments she sent by Mr. Morgan. He has been dangerously ill, which prevented my seeing him, therefore I know not to whom I am indebted for a print he left with my sister for me, if you know present my thanks to the donor. I have attempted a translation of the four lines, which perhaps I may send you some other time. At present you see I have no room. I must squeeze in our love to Temple and little Benjamin. Adieu. Your affectionate humble Servant
M H

If when you are with M. Dubourg you have a moment not more agreeably filled up, you may give him an assurance of my respectful remembrance. Things encrease in value by being transported from one country to another, therefore I hope the compliments of an insignificant English woman may be worth something when they arrive at Paris.

 
Addressed: A Monsieur / Monsieur François / chez Monsr Chaumont / a Passey / pres de / Paris Postpd
Endorsed: Polly Hewson
